FILED
                              NOT FOR PUBLICATION                           NOV 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


GUADALUPE RENDON JIMENEZ,                        No. 14-70264

               Petitioner,                       Agency No. A046-620-044

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Guadalupe Rendon Jimenez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s (“IJ”) decision denying her application for

cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence the agency’s factual findings. Mohammed v. Gonzales,

400 F.3d 785, 791 (9th Cir. 2005). We deny the petition for review.

       Substantial evidence supports the agency’s determination that Rendon

Jimenez did not qualify for cancellation of removal where her evidence was

insufficient to establish that she had accrued seven years of continuous physical

residence in the United States. See 8 U.S.C. 1229b(a); 8 C.F.R. § 1240.8(d) (alien

“shall have the burden of establishing that he or she is eligible for any requested

benefit or privilege”).

       Rendon Jimenez’s contention that the IJ abused his discretion by failing to

afford her testimony and the testimony of her witnesses greater weight than the I-

213 Form is unavailing.

       In light of this disposition, we do not reach Rendon Jimenez’s remaining

contention regarding whether she was admitted as a lawful permanent resident for

at least five years.

       PETITION FOR REVIEW DENIED.




                                           2                                    14-70264